Supreme Court of Florida
                                 _____________

                                 No. SC16-1534
                                 _____________


                            DOMINIQUE WRIGHT,
                                 Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.


                                 [May 18, 2017]


PER CURIAM.

      We initially accepted discretionary review of the decision in Wright v. State,

199 So. 3d 1019 (Fla. 4th DCA 2016). Upon further consideration, we exercise

our discretion and discharge jurisdiction. Accordingly, we hereby dismiss this

review proceeding.

      It is so ordered.

      No motion for rehearing will be entertained by the Court. See Fla. R. App.

P. 9.330(d)(2).

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D12-1124

      (Palm Beach County)

Carol Stafford Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, Fifteenth Judicial Circuit, West Palm Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Celia Terenzio,
Bureau Chief, and Melynda L. Melear, Senior Assistant Attorney General, West
Palm Beach, Florida,

      for Respondent




                                       -2-